        Case 4:20-cv-05640-YGR Document 599 Filed 05/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                     *AMENDED* BENCH TRIAL CIVIL MINUTES

 Date: 5/4/2021                 Time: 8:00AM              Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR       Case Name: Epic Games v. Apple Inc.

TIME: 8:04AM -10:17AM; 10:35AM-12:32PM; 1:16PM- 3:20PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter: DIANE SKILLMAN


BENCH TRIAL BEGAN: 5/3/2021
                                      PROCEEDINGS

Case called. Discussion with counsel. Defendant Apple Attorney Richard Doren resumes Cross
of Witness Tim Sweeney. Plaintiff Epic Attorney Katherine Forrest Redirect of witness
Sweeney. RECESS (20 minutes). Plaintiff Epic Attorney Forrest resumes Redirect of witness
Sweeney. Defendant Apple Attorney Doren Re-cross of Witness Sweeney.
Plaintiff Epic Attorney J. Wesley Earnhardt calls Witness Benjamin Simon for DIRECT.
RECESS ( until 1:15pm)
Defendant Apple attorney *Meredith Dearborn* Cross of Witness Simon. Plaintiff Epic Attorney
Earnhardt Redirect of Witness Simon. No cross. Court asks questions of Witness. No further
questions. Witness excused from stand.
Plaintiff Epic Attorney Earnhardt calls Witness Aashish Patel for DIRECT. Defendant Apple
Attorney Jay Srinivasan Cross of witness Patel. Discussion with counsel.
Recess for the day.

Further Bench Trial Wednesday, 5/5/2021 at 8:00am

EXHIBITS ADMITTED IN EVIDENCE:

Plaintiff: PX 2374 ; PX 2790; PX 2790; PX 2624; PX 721 * PX 2421*

Defendant: DX 3125; DX 3768; DX 3098; DX 3199; DX 3818
DX 4361; DX 4419; DX 4579; DX 3478; DX 3774;
DX 3724; DX 5505



CONTINUED ON PAGE TWO >>>>>>>>>>>>>
      Case 4:20-cv-05640-YGR Document 599 Filed 05/04/21 Page 2 of 2




                           BENCH TRIAL CIVIL MINUTES

Date: 5/4/2021               Time: 8:00AM              Judge: YVONNE
                                                       GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR     Case Name: Epic Games v. Apple Inc.

          EXHIBITS ADMITTED IN EVIDENCE BY THE COURT
 IN THE HEARING ON MONDAY, 5/3/2021 BY STIPULATION AT DKT. NO. 498:

                       Documents in Deposition Designations:

              PX 41 PX 42 PX 46 PX 47 PX 79 PX 80 PX 98 PX 99 ;
             PX 102 PX 104 PX 111 PX 113 PX 114 PX 115 PX 116 PX 119

                           PX 131 PX 140 PX 144 PX 176 PX

                 PX 250 PX 251 PX 252 PX 253 PX 254 PX 255 PX 276

         PX 403 PX 404 PX 406 PX 407 PX 408 PX 411 PX 413 PX 414 PX 415
                  PX 416 PX 417 PX 418 PX PX 420 PX 421 PX 438

                       PX 863 PX 864 PX 865 PX 869 PX 875
                       PX 877 PX 880 PX 882 PX 886 PX 888

               DX 3068 DX 3069 DX 3083 DX 3094 DX 3098 DX 3129
           DX 3166 DX 3193 DX 3293 DX 3359 DX 3364 DX 3393 DX 3433
           DX 3437 DX 3448 DX 3451 DX 3464 DX 3467 DX 3519 DX 3536
           DX 3556 DX 3582 DX 3660 DX 3657 DX 3712 DX 3743 DX 3756
               DX 3764 DX 3777 DX 3782 DX 3822 DX 3901 DX 3951

               DX 4010 DX 4011 DX 4018 DX 4022 DX 4072 DX 4136
           DX 4249 DX 4270 DX 4304 DX 4308 DX 4322 DX 4325 DX 4333
                       DX 4435 DX 4463 DX 4493 DX 4519
